Citation Nr: 1519875	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-11 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 25, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD, effective June 25, 2009.  


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD earlier than June 25, 2009.


CONCLUSION OF LAW

An effective date earlier than June 25, 2009, the date of claim, for the grant of service connection for PTSD is not assignable.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

II.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment; and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b)(2014).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

III.  Analysis

The Veteran filed a claim in January 1974 for a nervous condition.  In May 1974, the RO notified the Veteran of its decision to deny the claim following his failure to report to a scheduled VA examination.  The Veteran did not perfect an appeal of that decision and new and material evidence was not received within one year from its issuance.  Therefore, that May 1974 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

In April 1980, the RO denied a reopened claim of service connection for a nervous condition.  On VA examination in March 1980, the Veteran reported that in in 1971, while in the army, he began to experience a "nervous breakdown," in that he first acquired a fear of the Army, and then became suspicious towards other soldiers.   The Veteran provided current complaints of anxiety, tension, and suspicious attitudes.  A diagnosis was made of schizophrenic reaction, paranoid type, in partial remission.  In denying the claim, the RO found that psychosis was not shown to have in incurred in or aggravated during service.  The Veteran did not perfect an appeal of that decision and new and material evidence was not received within one year from its issuance.  Therefore, that April 1980 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

In July 2008, the Veteran submitted a claim to reopen service connection for schizophrenia.  The RO denied the application to reopen the claim in November 2008, after finding no new and material had been submitted.  The Veteran filed a NOD with the decision in December 2008, but subsequently withdrew his disagreement in a February 2009 statement.  In the same February 2009 statement, the Veteran submitted new and material evidence and request that his claim of service connection for schizophrenia be reopened.  The RO reopened and denied the claim in a May 2009 rating decision.  The Veteran did not perfect an appeal of that decision and new and material evidence was not received within one year from its issuance.  Therefore, that May 2009 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

In June 2009, the Veteran filed a claim for service connection for PTSD.  He was afforded a VA examination in October 2010, where a PTSD diagnosis was given in accordance with the DSM-IV criteria.  Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  In Cohen, the Court held that a diagnosis of PTSD is presumed to be in accordance with these DSM criteria, both in terms of the sufficiency and adequacy of the stressors asserted.  Id.  

In a February 2011 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective June 25, 2009, the date of the claim.  In his March 2011 NOD, the Veteran requested an effective date of March 25, 1972 (date of separation from service) as to the grant of service connection for PTSD.  In his April 2011 Form 9, the Veteran specified that when he filed his claim for a nervous condition in January 1974, he was not aware of his specific mental ailment.  The Veteran further argued that if he was subsequently service-connected for PTSD in 2010, he was likely suffering from PTSD while in service.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Veteran's prior claims may reasonably be construed such as to include PTSD.  However, given the finality of the May 2009 rating decision as described in the procedural history above, no effective date prior to May 11, 2009 (the date of notice of the denial) is possible in this case, absent a finding of clear and unmistakable error (CUE), which has not been specifically pled here.

The Board finds that a claim for PTSD was not reasonably raised at any time between the May 11, 2009 last final denial and the June 25, 2009 claim.  There is no indication that the Veteran submitted a claim, formal or informal, concerning PTSD, prior to the date of receipt of his claim on June 25, 2009.  See 38 C.F.R. §§ 3.151, 3.155.  

Moreover, a finding that the prior claims did not encompass PTSD, and thus are not final as to that issue, does not result in assignment of an earlier effective date here.  Indeed, the record shows that the Veteran submitted a claim for a nervous condition in January 1974 and again in February 1980.  In July 2008 and February 2009, the Veteran requested that the claim of service connection for schizophrenia be reopened.  Service treatment records do not mention PTSD.  Service treatment records instead show the Veteran was hospitalized from October 20, 1971 to November 16, 1971 for a nervous condition.  A diagnosis was made of adjustment reaction to adult life, which was resolved.  This was manifested by fear, suspiciousness, and distrust, stress, and regular use of marijuana.  There was no evidence of psychosis or neurosis, or any other major mental illness.  Similarly, the March 1980 examiner did not provide a PTSD diagnosis.  Instead, the Veteran was diagnosed with schizophrenic reaction, paranoid type, in partial remission.  

The Board further finds that the Veteran did not provide sufficient information to VA regarding any stressor events or traumatic events in service at the time he filed the claim for service connection for a nervous disorder in January 1974.  Even if the January 1974 claim for service connection for a nervous condition could be interpreted as a claim for service connection for PTSD, the Veteran did not provide any information as to any traumatic events or stressor events in service.  VA did not have sufficient information at that time for VA to identify and obtain any relevant official service department records that existed and had not been associated with the claims file at the time of the January 1974 decision.

The earliest evidence of PTSD is found in a July 2008 VA treatment record, in which the Veteran reported that problems with PTSD along with depression and schizophrenia often lead to weight gain.  A diagnosis for PTSD in accordance with DSM-V criteria was not provided until October 2010.  There was no indication from the Veteran prior to June 2009 claim that he intended to apply for service connection for PTSD.  

Thus, for all of the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to an effective date prior to June 25, 2009, for service connection for PTSD.

As the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than June 25, 2009 for the grant of service connection for PTSD is denied.  



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


